DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s filing date of June 27, 2019 is acknowledged.
Response to Restriction Election
Applicant’s election of Group 1, claims 1 to 10, in the reply filed on August 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. 
Claim Status
Claims Filing Date
August 26, 2021
Amended
1, 9
Pending
1-20
Withdrawn
11-20
Under Examination
1-10


Withdrawn Claim Rejections - 35 USC § 112









The following 112(b) rejection is withdrawn due to claim amendment:
Claim 9 “contains one of a precipitation hardened alloy and a spinodal alloy.” 
Response to Arguments
Thomas in view of Kar
Applicant’s arguments, see Remarks pg. 6 para. 3, filed August 26, 2021, with respect to the rejection of claim 1 under Thomas in view of Kar have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively argues that Kar discloses a Cu-Ni-Sn alloy, such that any alloy other than Cu-Ni-Sn, such as Cu-Ni-Si or Cu-Ni-P as required by amended claim 1, are not disclosed (Remarks pg. 6 para. 3). 
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection are made over Thomas in view of Pawlikowski, over Thomas in view of either one of Xia or Mori ‘307, over Rifaut in view of Xia, over Rifaut in view of Pawlikowski and either one of Xia or Thomas, and over Rifaut in view of either one of Mori ‘982 or Mori ‘307 and either one of Xia or Thomas.
Specification Objection
The disclosure is objected to because of the following informalities:
[030] “PRECIPATION HARDENING” has a spelling error.  
Appropriate correction is required.
Claim Objections
Claims 3, 4, and 6 objected to because of the following informalities:  
Claim 3 lines 1-2 “a carbide of tungsten, tantalum, chromium, niobium and vanadium” requires a carbide that is composed of tungsten, tantalum, chromium, niobium, and vanadium (i.e. a combination of all of the listed elements). Applicant’s specification such as [033] and [035] suggest the occurrence of these carbides as alternatives.
 Claim 4 lines 1-2 “a boride of tungsten, titanium and tantalum” requires a boride that is composed of tungsten, titanium, and tantalum (i.e. a combination of all of the listed elements). Applicant’s specification such as [036] suggests the occurrence of these borides as alternatives. 
Claim 6 lines 1-2 “an oxide of aluminum, magnesium and titanium” requires an oxide that is composed of aluminum, magnesium, and titanium (i.e. a combination of all of the listed elements). Applicant’s specification such as [034] suggests the occurrence of these oxides as alternatives.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 5-6 “a copper-based alloy being a copper-nickel-silicon alloy or a copper-nickel-phosphorus alloy responsive to heat treatment” renders the claim indefinite. It is unclear whether both the copper-nickel-silicon alloy and the copper-nickel-phosphorus alloy are responsive to heat treatment or if only the copper-nickel-phosphorus alloy is responsive to heat treatment. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of only requiring the copper-nickel-phosphorus alloy to be responsive to heat treatment.
Claims 2-10 are rejected as depending from claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2017/0050241) in view of Pawlikowski (US 2018/0311736).
Regarding claim 1, Thomas teaches additive manufacturing (i.e. inputting a design into a computing arrangement) of drill bits used in the oil and gas industry (i.e. an oil field service component) ([0001], [0013], [0014]) by printing a three-dimensional porous network using an additive manufacturing process ([0018], Fig. 1), converting at least a portion of the workpiece to a ceramic ([0022], Fig. 1), then infiltrating the ceramic with a binder material based on copper ([0027], Fig. 1) (i.e. developing an additive manufacturing construction technique for the oil field service component, wherein the additive manufacturing technique is to use a copper-based alloy and at least one ceramic; and constructing the oil field service component using the developed additive manufacturing technique using the at least one copper-based alloy and the at least one ceramic).
Thomas is silent to the copper-based alloy being a copper-nickel-silicon or a copper-nickel-phosphorus alloy responsive to heat treatment.
Pawlikowski teaches an additive manufacturing process ([0002]) using a commercial Corson alloy based on CuNiSi referred to as 70250 ([0031]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Thomas to use the CuNiSi alloy of Pawlikowski because it is an alloy known to be used in an additive manufacturing process that, when subjected to precipitating hardening, maximizes physical and mechanical properties (Pawlikowski [0031]) without requiring a solutionizing step (Pawlikowski [0032]). 
Regarding claim 2, Thomas teaches reinforcing particles of borides, carbides, nitrides, oxides, or diamonds ([0039]).
Regarding claim 3, Thomas teaches tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, or tungsten carbides ([0039]).
Regarding claims 4-6, claim 2 lines 1-2 recite “the at least one ceramic includes at least one of a carbide, a boride, a nitride, an oxide and a diamond”. Claims 4-6 limiting the composition of the boride (claim 4), nitride (claim 5), and oxide (claim 6) are not required to be met since the materials of claim 2 are in the alternative.  
Regarding claim 7, Pawlikowski teaches the commercial Corson alloy based on CuNiSi referred to as 70250 includes 0.50 to 0.30 wt% Mg (i.e. an alkaline earth metal) ([0031]).
Regarding claim 8, Pawlikowski teaches the commercial Corson alloy based on CuNiSi referred to as 70250 includes 2.2 to 4.2 wt% Ni, up to 0.20 wt% Fe, and up to 0.1 wt% Mn (i.e. the alloy contains a transition metal from an element selected from group 3 to 10 of periodic table elements) ([0031]). 
Regarding claim 9, Pawlikowski teaches the commercial Corson alloy based on CuNiSi referred to as 70250 maximizes physical and mechanical properties when subject to precipitation hardening (i.e. a precipitation hardening alloy) ([0031]).
Regarding claim 10, Pawlikowski teaches the commercial Corson alloy based on CuNiSi referred to as 70250 includes up to 0.05 wt% Pb ([0031]).
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2017/0050241) in view of either one of Xia (US 2011/0042145) or Mori ‘307 (US 4,818,307).
Regarding claim 1, Thomas teaches additive manufacturing (i.e. inputting a design into a computing arrangement) of drill bits used in the oil and gas industry (i.e. an oil field service component) ([0001], [0013], [0014]) by printing a three-dimensional porous network using an additive manufacturing process ([0018], Fig. 1), converting at least a portion of the workpiece to a ceramic ([0022], Fig. 1), then infiltrating the ceramic with a binder material based on copper ([0027], Fig. 1) (i.e. developing an additive manufacturing construction technique for the oil field service component, wherein the additive manufacturing technique is to use a copper-based alloy and at least one ceramic; and constructing the oil field service component using the developed additive manufacturing technique using the at least one copper-based alloy and the at least one ceramic).
Thomas is silent to the copper-based alloy being a copper-nickel-silicon or a copper-nickel-phosphorus alloy responsive to heat treatment.
Xia teaches a downhole tool used to bore holes through earth formations ([0002]) such as a drill bit ([0003]) with a wear resistant material of hard particles and a binder ([0051]) where the binder is copper-based with nickel alloy containing silicon (i.e. copper-nickel-silicon alloy) ([0054]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Thomas to use a copper-based with nickel alloy containing silicon as the binder material because it is a known wear resistant material used in drill bits that bore holes through earth formations (Xia [0002], [0003]; Thomas [0001], [0013], [0014]) and it has a lower melting temperature (Xia [0054]).
Alternatively, Mori ‘307 teaches a Cu-Ni-Si dispersion strengthened alloy (2:6-23, 3:1-36).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Thomas to use a Cu-Ni-Si dispersion strengthened alloy because it has excellent wear resistance and is suited for forming a wear resisting layer (Mori ‘307 1:6-10), where Thomas is fabricating a part that has erosion and/or abrasion resistance (i.e. wear resistance) (Thomas [046]). 
Regarding claim 2, Thomas teaches reinforcing particles of borides, carbides, nitrides, oxides, or diamonds ([0039]).
Regarding claim 3, Thomas teaches tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, or tungsten carbides ([0039]).
Regarding claims 4-6, claim 2 lines 1-2 recite “the at least one ceramic includes at least one of a carbide, a boride, a nitride, an oxide and a diamond”. Claims 4-6 limiting the composition of the boride (claim 4), nitride (claim 5), and oxide (claim 6) are not required to be met since the materials of claim 2 are in the alternative.  
Regarding claim 8, Xia teaches a copper-based with nickel (i.e. a transition metal from an element selected from group 3 to 10 of periodic table elements) alloy containing silicon ([0054]).
Alternatively, Mori ‘307 teaches a Cu-Ni-Si dispersion strengthened alloy (2:6-23, 3:1-36) (i.e. Ni is a transition metal from an element selected from group 3 to 10 of periodic table elements).
Regarding claim 9, Xia teaches a copper-based with nickel alloy containing silicon (i.e. a precipitation hardened alloy) ([0054]).
Alternatively, Mori ‘307 teaches a Cu-Ni-Si dispersion strengthened (i.e. precipitation hardened) alloy (2:6-23, 3:1-36).
Regarding claim 10, Xia teaches a copper-based with nickel alloy containing silicon ([0054]) (i.e. 0 wt% of one of Sn, Sb, In, Bi, Pb, and Ga).
Alternatively, Mori ‘307 teaches a Cu-Ni-Si dispersion strengthened alloy (2:6-23, 3:1-36) (i.e. 0 wt% of one of Sn, Sb, In, Bi, Pb, and Ga).
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rifaut (US 2019/0375072) in view of Xia (US 2011/0042145).
	Regarding claim 1, Rifaut teaches a method of manufacturing abrasive articles having abrasive particles in a metallic bonding matrix ([0001], [0006]) by inputting a 3D model into a processor (i.e. inputting a design for a component into a computing arrangement), then additive manufacturing by depositing a layer of loose particles, selectively treating an area to bond powder particles together, then repeating the steps to generate a metal bond abrasive article ([0007], [0070]-[0073], [0075], [0080-[0082], [0114]-[0119], Figs. 10, 23-26) where suitable abrasive materials are a ceramic ([0057]) and the metallic binder comprises copper ([0060]) (i.e. developing an additive manufacturing construction technique for the component, wherein the additive manufacturing construction technique is to use a copper-based alloy and at least one ceramic, the additive manufacturing construction technique combining the at least one copper based alloy and the at least one ceramic; and construction the component using the developed additive manufacturing construction technique using the at least one copper-based alloy and the at least one ceramic).
Rifaut is silent to manufacturing an oil field service component.
Xia teaches a downhole tool used to bore holes through earth formations ([0002]) such as a drill bit ([0003]) with a wear resistant layer manufactured by applying layers to the tool body ([0009]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Rifaut to manufacture a downhole tool used to bore holes through earth formations such as a drill bit because the drill bit is made of a hard ceramic material such as carbide, nitride, or diamond with a binder such as copper (Xia [0041], [0043]), the same materials used in Rifaut (Rifaut [0057], [0060]) and the process of Rifaut makes unique shapes not possible in a mold (Rifaut [0048]).
Rifaut is silent to a copper-based alloy being a copper-nickel-silicon alloy or a copper-nickel-phosphorus alloy. 
Xia teaches a downhole tool used to bore holes through earth formations ([0002]) such as a drill bit ([0003]) with a wear resistant material of hard particles and a binder ([0051]) where the binder is copper-based with nickel alloy containing silicon (i.e. copper-nickel-silicon alloy) ([0054]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Rifaut to use a copper-based with nickel alloy containing silicon as the binder material because it is a known wear resistant material (i.e. abrasive article) (Xia [0002], [0003]; Rifaut [0001], [0006]) and it has a lower melting temperature (Xia [0054]).
Regarding claim 2, Rifaut in view of Xia teaches abrasive particles that are an oxide, carbide, boride, nitride, or diamond (Rifaut [0057]; Xia [0043], [0051]).
	Regarding claim 3, Rifaut in view of Xia teaches examples of abrasive particles includes tungsten carbide and titanium carbide (Rifaut [0057]; Xia [0051]).
Regarding claim 4, Rifaut teaches examples of abrasive particles include titanium diboride ([0057]).
Regarding claim 5, Rifaut teaches examples of abrasive particles include silicon nitride ([0057]).
Regarding claim 6, Rifaut teaches examples of abrasive particles include aluminum oxide ([0057]).
Regarding claim 8, Xia teaches a copper-based with nickel (i.e. a transition metal from an element selected from group 3 to 10 of periodic table elements) alloy containing silicon ([0054]).
Regarding claim 9, Xia teaches a copper-based with nickel alloy containing silicon (i.e. a precipitation hardened alloy) ([0054]).
Regarding claim 10, Xia teaches a copper-based with nickel alloy containing silicon ([0054]) (i.e. 0 wt% of one of Sn, Sb, In, Bi, Pb, and Ga).
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rifaut (US 2019/0375072) in view of Pawlikowski (US 2018/0311736) and either one of Xia (US 2011/0042145) or Thomas (US 2017/0050241).
	Regarding claim 1, Rifaut teaches a method of manufacturing abrasive articles having abrasive particles in a metallic bonding matrix ([0001], [0006]) by inputting a 3D model into a processor (i.e. inputting a design for a component into a computing arrangement), then additive manufacturing by depositing a layer of loose particles, selectively treating an area to bond powder particles together, then repeating the steps to generate a metal bond abrasive article ([0007], [0070]-[0073], [0075], [0080-[0082], [0114]-[0119], Figs. 10, 23-26) where suitable abrasive materials are a ceramic ([0057]) and the metallic binder comprises copper ([0060]) (i.e. developing an additive manufacturing construction technique for the component, wherein the additive manufacturing construction technique is to use a copper-based alloy and at least one ceramic, the additive manufacturing construction technique combining the at least one copper based alloy and the at least one ceramic; and construction the component using the developed additive manufacturing construction technique using the at least one copper-based alloy and the at least one ceramic).
Rifaut is silent to a copper-based alloy being a copper-nickel-silicon alloy or a copper-nickel-phosphorus alloy. 
Pawlikowski teaches an additive manufacturing process ([0002]) using a commercial Corson alloy based on CuNiSi referred to as 70250 ([0031]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Rifaut to use the CuNiSi alloy of Pawlikowski because it is an alloy known to be used in an additive manufacturing process that, when subjected to precipitating hardening, maximizes physical and mechanical properties (Pawlikowski [0031]) and it does not require a solutionizing step (Pawlikowski [0032]). 
Rifaut is silent to manufacturing an oil field service component.
Xia teaches a downhole tool used to bore holes through earth formations ([0002]) such as a drill bit ([0003]) with a wear resistant layer manufactured by applying layers to the tool body ([0009]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Rifaut to manufacture a downhole tool used to bore holes through earth formations such as a drill bit because the drill bit is made of a hard ceramic material such as carbide, nitride, or diamond with a binder such as copper (Xia [0041], [0043]), the same materials used in Rifaut (Rifaut [0057], [0060]) and the process of Rifaut makes unique shapes not possible in a mold (Rifaut [0048]).
Alternatively, Thomas teaches additive manufacturing of drill bits used in the oil and gas industry ([0001]) that are a metal-matrix composite with a reinforcement material that is a ceramic and a binder material such as copper ([0026], [0027]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to manufacture a drill bit used in the oil and gas industry using the process and material of Rifaut in view of Mori ‘982 because it allows for design flexibility and the ability to create forms and features not feasible any other way (Thomas [0001]).
Regarding claim 2, Rifaut teaches abrasive particles that are an oxide, carbide, boride, nitride, or diamond ([0057]).
	Regarding claim 3, Rifaut teaches examples of abrasive particles includes tungsten carbide and titanium carbide ([0057]).
Regarding claim 4, Rifaut teaches examples of abrasive particles include titanium diboride ([0057]).
Regarding claim 5, Rifaut teaches examples of abrasive particles include silicon nitride ([0057]).
Regarding claim 6, Rifaut teaches examples of abrasive particles include aluminum oxide ([0057]).
Regarding claim 7, Pawlikowski teaches the commercial Corson alloy based on CuNiSi referred to as 70250 includes 0.50 to 0.30 wt% Mg (i.e. an alkaline earth metal) ([0031]).
Regarding claim 8, Pawlikowski teaches the commercial Corson alloy based on CuNiSi referred to as 70250 includes 2.2 to 4.2 wt% Ni, up to 0.20 wt% Fe, and up to 0.1 wt% Mn (i.e. the alloy contains a transition metal from an element selected from group 3 to 10 of periodic table elements) ([0031]). 
Regarding claim 9, Pawlikowski teaches the commercial Corson alloy based on CuNiSi referred to as 70250 that maximizes physical and mechanical properties when subject to precipitation hardening (i.e. a precipitation hardening alloy) ([0031]).
Regarding claim 10, Pawlikowski teaches the commercial Corson alloy based on CuNiSi referred to as 70250 includes up to 0.05 wt% Pb ([0031]).
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rifaut (US 2019/0375072) in view of either one of Mori ‘982 (US 4,832,982) or Mori ‘307 (US 4,818,307) and either one of Xia (US 2011/0042145) or Thomas (US 2017/0050241).
	Regarding claim 1, Rifaut teaches a method of manufacturing abrasive articles having abrasive particles in a metallic bonding matrix ([0001], [0006]) by inputting a 3D model into a processor (i.e. inputting a design for a component into a computing arrangement), then additive manufacturing by depositing a layer of loose particles, selectively treating an area to bond powder particles together, then repeating the steps to generate a metal bond abrasive article ([0007], [0070]-[0073], [0075], [0080-[0082], [0114]-[0119], Figs. 10, 23-26) where suitable abrasive materials are a ceramic ([0057]) and the metallic binder comprises copper ([0060]) (i.e. developing an additive manufacturing construction technique for the component, wherein the additive manufacturing construction technique is to use a copper-based alloy and at least one ceramic, the additive manufacturing construction technique combining the at least one copper based alloy and the at least one ceramic; and construction the component using the developed additive manufacturing construction technique using the at least one copper-based alloy and the at least one ceramic).
Rifaut is silent to a copper-based alloy being a copper-nickel-silicon alloy or a copper-nickel-phosphorus alloy. 
Mori ‘982 teaches forming a dispersion alloy layer that is wear resistant (1:8-14) by applying alloy powder and irradiating to melt (3:40-63) where the alloy system is Cu-Ni-Fe-Si-B (i.e. copper-nickel-silicon alloy) (5:65-66) that forms a hard phase (i.e. ceramic) of a carbide or boride (8:38-59) such as by adding a carbide powder of Fe3C, cementite (9:29-31).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Rifaut to use a Cu-Ni-Fe-Si-B alloy system with a ceramic because it forms a wear resistance part with a dispersion of particles (Mori ‘982 1:8-14). 
Alternatively, Mori ‘307 teaches a Cu-Ni-Si dispersion strengthened alloy (2:6-23, 3:1-36).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Rifaut to use a Cu-Ni-Si dispersion strengthened alloy because it has excellent wear resistance and is suited for forming a wear resisting layer (Mori ‘307 1:6-10), where Rifaut is fabricating an abrasive article (i.e. wear resistance) (Rifaut [0001], [0006]). 
Rifaut is silent to manufacturing an oil field service component.
Xia teaches a downhole tool used to bore holes through earth formations ([0002]) such as a drill bit ([0003]) with a wear resistant layer manufactured by applying layers to the tool body ([0009]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Rifaut to manufacture a downhole tool used to bore holes through earth formations such as a drill bit because the drill bit is made of a hard ceramic material such as carbide, nitride, or diamond with a binder such as copper (Xia [0041], [0043]), the same materials used in Rifaut (Rifaut [0057], [0060]) and the process of Rifaut makes unique shapes not possible in a mold (Rifaut [0048]).
Alternatively, Thomas teaches additive manufacturing of drill bits used in the oil and gas industry ([0001]) that are a metal-matrix composite with a reinforcement material that is a ceramic and a binder material such as copper ([0026], [0027]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to manufacture a drill bit used in the oil and gas industry using the process and material of Rifaut in view of Mori ‘982 because it allows for design flexibility and the ability to create forms and features not feasible any other way (Thomas [0001]).
Regarding claim 2, Rifaut teaches abrasive particles that are an oxide, carbide, boride, nitride, or diamond ([0057]).
	Regarding claim 3, Rifaut teaches examples of abrasive particles includes tungsten carbide and titanium carbide ([0057]).
Regarding claim 4, Rifaut teaches examples of abrasive particles include titanium diboride ([0057]).
Regarding claim 5, Rifaut teaches examples of abrasive particles include silicon nitride ([0057]).
Regarding claim 6, Rifaut teaches examples of abrasive particles include aluminum oxide ([0057]).
Regarding claim 8, Mori ‘982 teaches a Cu-Ni-Fe-Si-B (i.e. copper-nickel-silicon alloy) alloy (i.e. Ni and Fe are transition metal elements selected from group 3 to 10 of periodic table elements) (5:65-66).
Alternatively, Mori ‘307 teaches a Cu-Ni-Si dispersion strengthened alloy (2:6-23, 3:1-36) (i.e. Ni is a transition metal from an element selected from group 3 to 10 of periodic table elements).
Regarding claim 9, Mori ‘982 teaches forming a dispersion alloy (i.e. precipitation hardened) (1:8-14) of Cu-Ni-Fe-Si-B (i.e. copper-nickel-silicon alloy) (5:65-66) that forms a hard phase (8:38-59).
Alternatively, Mori ‘307 teaches a Cu-Ni-Si dispersion strengthened (i.e. precipitation hardened) alloy (2:6-23, 3:1-36).
Regarding claim 10, Mori ‘982 teaches a Cu-Ni-Fe-Si-B (i.e. copper-nickel-silicon alloy) alloy (5:65-66) (i.e. 0 wt% of one of Sn, Sb, In, Bi, Pb and Ga).
Alternatively, Mori ‘307 teaches a Cu-Ni-Si dispersion strengthened alloy (2:6-23, 3:1-36) (i.e. 0 wt% of one of Sn, Sb, In, Bi, Pb, and Ga).
Related Art
Takeda (US 5,132,083)
	Takeda teaches a copper containing laser padding material (1:11-16) that includes Ni and Si and P (2:40-46).
Tiberto (Tiberto et al. Additive manufacturing of copper alloys: influence of process parameters and alloying elements. Materials Science and Technology, 2019, Vol. 35, No. 8, 969-977.)
	Tiberto teaches additive manufacturing of a CuNiSi alloy (abstract, Experimental (materials and methods).)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735